—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered January 20, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the second degree, and sentencing him, as a second felony offender, to a term of 6 years to life, unanimously affirmed.
Defendant’s claim that the court erred by allowing the People to introduce a prior consistent statement by a People’s witness is unpreserved (People v Tevaha, 84 NY2d 879). Defendant made a specific objection to only one of the People’s questions on redirect, and that objection, which was sustained, was on a different ground from that raised on appeal. We decline to *337review defendant’s present claim in the interest of justice. Were we to review this claim, we would find that no actual prior consistent statements were elicited and that the challenged testimony on redirect properly served to counter issues raised on cross-examination.
By failing to object, or by failing to make a specific objection, defendant has failed to preserve his current challenges to the People’s summation and we decline to review them in the interest of justice. Were we to review these claims, we would find the challenged portions of the summation did not deprive defendant of a fair trial (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). Concur — Nardelli, J. P., Tom, Ellerin, Lerner and Andrias, JJ.